Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports Third Quarter 2011 Results Third Quarter Results: · Net service revenueswere a record$86 million for the quarter · Net income was $4.8 million, or $0.52 per diluted share · Diluted EPS includes $0.02 of expenses related to governmental inquiries and $0.01 for acquisition costs, excluding which, diluted EPS would have been $0.54 · Visiting Nurse segment net revenues were $70 million, on 3% Medicare organic admission growth overall and 7% outside of Florida · Personal Care segment net revenues grew to $16 million from a combination of the Cambridge acquisition and 3% organic volume growth Louisville, KY, November 2, 2011 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three-and nine months ended September 30, 2011. Comments on Quarterly Results William Yarmuth, Chief Executive Officer, commented on the quarterly results: “Despite particularly challenging times facing everyone in the home health industry, we are pleased to report our results for the quarter which include organic volume growth in both our VN and PC segments.During the quarter, we also completed the second largest acquisition in the history of the Company, nearly doubling the size of our PC segment and expanding our total branch locations to over 150.This acquisition, combined with improved performance in the balance of our PC segment, has helped us to improve that segment’s operating income by 87% as compared to the same quarter of last year. Finally, we are continuing to work on the operational management issues in our Florida VN operations described last quarter and view this as an opportunity to improve on the results we’ve reported for this quarter.” Final Medicare Home Health Rule for 2012 On October 31, 2011 the Medicare program released its final rule for home health reimbursement rates which specify a reduction in the national standard 60 day episodic reimbursement rate of approximately 2.5%.The final rule also includes a redistribution of reimbursement away from therapy intensive cases towards non-therapy intensive cases and removes certain diagnoses from consideration in determining reimbursement on individual patient cases.The Company’s preliminary calculations suggest that the 2012 final rule may reasonably be expected to reduce its Medicare reimbursement for 2012 between 5.0% and 5.5% as compared to 2011 assuming no changes in the mix of patients the Company serves. The Company noted that the new rates impact episodes ended on or after January 1, 2012. Accordingly, revenues and net income for the quarter ended December 31, 2011 will be partially impacted by these rates. Almost Family Reports Third Quarter 2011 Results Page 2 November 2, 2011 Third Quarter Financial Results Almost Family reported third quarter results that included the impact of the Medicare reimbursement rate cut for 2011 which reduced consolidated and Visiting Nurse (VN) segment revenue and pre-tax operating income by $3.8 million. Net service revenues for the third quarter grew to $86.2 million, a 2% increase from $84.4 million reported in the third quarter of 2010, primarily as a result of the Cambridge Home Health Care Holdings, Inc. (Cambridge) acquisition, which closed in early August, offset by the VN segment’s Medicare rate cut. The third quarter of 2011 was the second under the new regulatory rules regarding therapy reassessments and face-to-face physician encounters for patients in our VN segment.During the quarter, the Company continued to experience softer than normal admission volumes and a decline in re-certifications.Also, disruption in labor cost controls continued in Florida from the changes in management during the second quarter, resulted in lower margins and operating income in the Company’s VN segment. Net income for the third quarter of 2011 was $4.8 million, or $0.52 per diluted share, down from third quarter of 2010 net income of $7.9 million, or $0.85 per diluted share. Fees and expenses related to governmental inquiries lowered third quarter 2011 EPS by approximately $0.02, while acquisition costs lowered third quarter 2011 EPS by approximately $0.01, without which diluted EPS would have been $0.54.For the third quarter of 2010, investigation costs lowered operating results by approximately $0.02, while there were no acquisition costs. Diluted EPS for the quarter were increased by $0.06 as a result of the Cambridge acquisition. Unallocated corporate overhead included approximately $373,000 of transitional expenses related to the Cambridge home office which is expected to be wound down over the next 4-5 quarters. Third Quarter Segment Results Net service revenues in the VN segment for the third quarter declined to $70.2 million, a 5% decrease from $74.1 million in the third quarter of 2010, after the $3.8 million effect of the Medicare rate cut, volume and related issues in our Florida cluster.Medicare admissions grew 5%, of which 3% was organic, while completed episodes declined 3% as a result of a drop in re-certifications of 6%.Our VN Medicare admissions grew 7% organically outside of Florida. Operating income before corporate expenses in the VN segment for the third quarter of 2011 was $10.3 million, a $6.2 million decrease from $16.5 million reported for the third quarter of 2010 primarily as a result of the impact of the Medicare rate cut, volume and related issues in Florida, and the costs associated with implementing new regulations for face-to-face physician encounters and therapy reassessments. Almost Family Reports Third Quarter 2011 Results Page 3 November 2, 2011 Net service revenues in the Personal Care (PC) segment for the third quarter of 2011 grew 56% or $5.8 million to a record $16.0 million from $10.2 million in the third quarter of 2010 due primarily to our Cambridge acquisition.Operating income before unallocated corporate expenses in the PC segment increased $1.2 million to $2.6 million in the third quarter of 2011 primarily due to the Cambridge acquisition. Nine MonthPeriod Ended September 30, 2011 Almost Family reported nine month results that included the impact of the Medicare reimbursement rate cut for 2011 which reduced consolidated and Visiting Nurse (VN) segment revenue and pre-tax operating income by $11.5 million. This was partially offset by the Cambridge acquisition and volume growth.Net service revenues for the nine month period declined to $250.5 million, a 0.1% decrease from $250.8 million reported in the nine month period of 2010. Net income for the nine month period of 2011 was $15.5 million, or $1.66 per diluted share, down from the nine month period of 2010 net income of $23.7 million, or $2.54 per diluted share. Fees and expenses related to governmental inquiries lowered year to date 2011 EPS by approximately $0.07 while deal costs lowered year to date 2011 EPS by approximately $0.03, without which diluted EPS would have been $1.76.For the nine month period of 2010, investigation costs lowered operating results by approximately $0.03, while there were no deal costs. Nine Month Period Segment Results Net service revenues in the VN segment for the nine month period declined to $214.1 million, a 3.0% decrease from $220.6 million in the nine month period of 2010, after the effect of the previously mentioned Medicare rate cut which was partially offset by volume growth.Medicare admissions grew 7%, of which 5% was organic, while completed episodes grew 3%.Our VN Medicare admissions grew 10% organically outside of Florida. Operating income before corporate expenses in the VN segment for the nine month period of 2011 was $35.1 million, a $15.0 million decrease from $50.1 million reported for the nine month period of 2010 as a result of the impact of the Medicare rate cut, volume and related issues in Florida, and the costs associated with implementing new regulations for face-to-face physician encounters and therapy reassessments, all of which were partially offset by operating income before corporate expense from our Cambridge acquisition. Net service revenues in the PC segment for the nine month period of 2011 grew 21% or $6.2 million to $36.4 million from $30.2 million in the nine month period of 2010, primarily due to our Cambridge acquisition.Operating income before unallocated corporate expenses in the PC segment also increased 34% to $5.3 million from $3.9 million in the nine month period of 2010 as a result of the Cambridge acquisition. Almost Family Reports Third Quarter 2011 Results Page 4 November 2, 2011 Regulatory Inquiries As previously announced, the US Senate Finance Committee issued a report on October 3, 2011, regarding their findings from inquiries following an April 2010 newspaper article related to Medicare home health therapy services.The Senate Finance Committee’s report found “…none of the documents provided to the Committee by Almost Family show that executives ever pushed therapists to target thresholds orpursue more profitable clinical regimens.”The Company is continuing to cooperate fully with investigators from the US Securities and Exchange Commission.Fees and expenses associated with these inquiries and their impact on the Company’s financial results are described above. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on November 2, 2011, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, Chief Financial Officer. To participate in the conference call, please dial 1-877-407-0789 (USA) or 1-201-689-8562 (International).In addition, a dial-up replay of the conference call will be available beginning November 2, 2011 at 2:00 p.m. ET and ending on November 15, 2011. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Pin number 382262. A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning November 2, 2011 at approximately 2:00 p.m. ET and will remain available until December 2, 2011. Almost Family Reports Third Quarter 2011 Results Page 5 November 2, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net service revenues $ Cost of service revenues (excludingdepreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income $ Per share amounts-basic: Average shares outstanding Net income $ Per share amounts-diluted: Average shares outstanding Net income $ Almost Family Reports Third Quarter 2011 Results Page 6 November 2, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2011 ASSETS (UNAUDITED) December 31, 2010 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Notes payable Deferred tax liabilities Other liabilities - TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,367 and 9,239 issued and outstanding Treasury stock, at cost, 13 and 4 shares ) ) Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ Almost Family Reports Third Quarter 2011 Results Page 7 November 2, 2011 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Decrease (increase) in: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets 60 11 (Decrease) increase in: Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Purchase of common stock in connection with share awards ) ) Tax benefit from share awards Principal payments on capital leases and notes payable ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Summary of non-cash investing and financing activities: Settlement of Directors Deferred Compensation Plan $ $
